Exhibit 10.35

 

The Commerce Group, Inc.

Named Executive Officer Salaries and Bonuses

 

      As approved by the Board of Directors in May 2005, the following table
sets forth the salaries that the Company has agreed to pay its CEO and four most
highly compensated executive officers other than the CEO (the "named executive
officers"), and the bonuses that the named executive officers are eligible to
receive. All of the named executive officers are employees at-will.

 

Name and Title

Salary

Bonus

Arthur J. Remillard, Jr.
President, Chief Executive
Officer, Chairman of the Board
and Director

$882,832

$10,250

Gerald Fels
Executive Vice President, Chief
Financial Officer and Director

$527,436

$10,250

James A. Ermilio
Senior Vice President and
General Counsel

$323,016

$10,250

Arthur J. Remillard, III
Senior Vice President--
Policyholder Benefits, Assistant
Clerk and Director

$290,868

$10,250

Randall V. Becker
Treasurer and Chief Accounting
Officer

$258,780

$10,250




      Each named executive officer of the Company also receives annual incentive
awards under the Company's 2002 Incentive Compensation Plan. A form of the 2005
Incentive Award Agreement is filed as Exhibit 10.36 in the Company's Form 10-Q
for the quarter ended June 30, 2005. The 2005 Incentive Award Agreement is
substantially the same as the previously granted Book Value Award Agreement.

<PAGE>  